Cowin, J.
(dissenting, with whom Greaney and Spina, JJ., join). I would conclude that the arbitrator did not exceed the scope of his authority by reinstating James Geller to his position as a teacher without back pay (effectively ordering almost a one year suspension). I reach this conclusion because I believe that the arbitrator acted pursuant to the limits of the governing statute, G. L. c. 71, § 42, and because no “well-defined and dominant” public policy precludes an award of reinstatement in this case. Massachusetts Highway Dep’t v. American Fed’n of *240State, County & Mun. Employees, Council 93, 420 Mass. 13, 16 (1995) (hereinafter Massachusetts Highway Dep’t).
The court’s role in reviewing an arbitration award is narrow. Bureau of Special Investigations v. Coalition of Pub. Safety, 430 Mass. 601, 603 (2000) (hereinafter BSI), and cases cited. An award is not vacated except in the circumstances established in G. L. c. 150C, § 11. “We do not, and cannot, pass on an arbitrator’s alleged errors of law and, absent fraud, we have no business overruling an arbitrator . . . .” Massachusetts Highway Dep’t, supra at 15, quoting Concerned Minority Educators of Worcester v. School Comm. of Worcester, 392 Mass. 184, 187 (1984). See United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 36 (1987) (hereinafter Misco) (“courts are not authorized to reconsider the merits of an award even though the parties may allege that the award rests on errors of fact”). This limited scope of judicial review reflects a strong policy favoring arbitration. See, e.g., Plymouth-Carver Regional Sch. Dist. v. J. Farmer & Co., 407 Mass. 1006, 1007 (1990).
1. The statutory requirements. The authority to arbitrate the dismissal of a teacher with professional teacher status is derived from statute rather than from contractual agreement. Just as an arbitration award cannot “transcend the limits of the contract of which the agreement to arbitrate is but a part,” Plymouth-Carver Regional Sch. Dist. v. J. Farmer & Co., supra, quoting Lawrence v. Falzarano, 380 Mass. 18, 28 (1980), an arbitration award cannot ignore the limits imposed by statute. Here, the relevant statute, G. L. c. 71, § 42, provides that a teacher with professional teacher status “shall not be dismissed except for inefficiency, incompetency, incapacity, conduct unbecoming a teacher, insubordination or failure on the part of the teacher to satisfy teacher performance standards developed pursuant to [G. L. c. 71, § 38] or other just cause.” G. L. c. 71, § 42, third par. “[T]he school district shall have the burden of proof.” G. L. c. 71, § 42, fifth par. “In determining whether the district has proven grounds for dismissal consistent with this section, the arbitrator shall consider the best interests of the pupils in the district and the need for elevation of performance standards.” G. L. c. 71, § 42, fifth par.
I believe that the Legislature not only permits, but indeed *241expects, the arbitrator to review the discipline imposed by the school district even if the district has established grounds that might support a dismissal decision. If the Legislature intended an arbitrator to uphold a school district’s decision to discharge a teacher whenever the teacher’s conduct could potentially support such a decision, the Legislature could have simply provided that the school district has the burden of proving grounds for dismissal and that the arbitrator is to determine whether the school district has satisfied its burden of proof. That, however, is not what the statute provides. Instead, the Legislature required that “[i]n determining whether the district has proven grounds for dismissal consistent with this section, the arbitrator shall consider the best interests of the pupils in the district and the need for elevation of performance standards.” G. L. c. 71, § 42, fifth par. By adopting this requirement, the Legislature, in my view, intended that the arbitrator review the dismissal decision in light of the circumstances surrounding the particular case.
Whether grounds for dismissal consistent with the statute exist is a question of fact. Considerations of the students’ best interests and the need for elevating performance standards are primarily relevant in reviewing whether the decision to discharge a teacher was appropriate as measured against the conduct that occurred. It may be that, although a teacher engaged in misconduct in a particular instance, given the teacher’s exemplary teaching record and no prior history of misconduct, it is in the best interests of the students that the teacher be retained. Accordingly, in order to give effect to the requirement that the arbitrator consider the students’ best interests and the need for elevation of performance, standards, the statute must be interpreted as authorizing the arbitrator to determine both whether the grounds alleged by the school district have occurred and, if so, whether such grounds warrant dismissal. To conclude otherwise would render the express requirement that the arbitrator consider the students’ best interests and the need for elevating performance standards marginal, if not meaningless.1 “We are bound to ‘construe [a] statute to avoid any part of the legislation being meaningless or *242duplicative.’ ” American Honda Motor Co. v. Bernardi’s, Inc., 432 Mass. 425, 435 (2000), quoting Richard Lundgren, Inc. v. American Honda Motor Co., 45 Mass. App. Ct. 410, 415 (1998).
Justice Cordy states in his opinion that “when an agreement specifically enumerates grounds for dismissal, the arbitrator does not have the authority to judge whether discharge is an excessive penalty for the violation committed.” Ante at 232 (Cordy, J., concurring). The opinion concludes that the statute at issue in this case enumerates six grounds on which a teacher may be dismissed and therefore that, once the arbitrator determined that Geller had engaged in misconduct (i.e., inappropriately yelling at and touching students), the arbitrator was required to uphold the school district’s dismissal decision. See id. at 233-234 (Cordy, J., concurring).
The statute does indeed list grounds for dismissal, but it also contains specific language directing the arbitrator to review the penalty imposed even where misconduct is found. By connecting consideration of the students’ best interests and elevation of performance standards to the determination whether the school district has proved grounds for dismissal, the statute authorizes an arbitrator to measure the conduct at issue against the discipline imposed and consider whether that discipline is consistent with the students’ best interests and the need for elevating performance standards. As Justice Cordy’s opinion acknowledges, an arbitrator does not exceed his or her authority by reviewing the dismissal decision, despite the fact that the grounds for dismissal are enumerated, where the statute, as here, contains express language empowering the arbitrator to do so. The interpretation of the statute in Justice Cordy’s opinion overlooks this express language and narrowly focuses on the *243fact that the statute lists - grounds for dismissal.2 Such an interpretation is contrary to the clear legislative intent.3
Further, the statute provides that if the arbitrator finds that “dismissal was improper under the standards set forth in [G. L. c. 71, § 42], the arbitrator may award back pay, benefits, reinstatement, and any other appropriate non-financial relief or any combination thereof.” If an arbitrator were to find that dismissal was improper under the construction of the statute in Justice Cordy’s opinion, then the arbitrator must have determined that the school district failed to prove any grounds that could support a dismissal decision (because, according to that opinion, the arbitrator can review only the grounds alleged by the district and not the discipline imposed at this point). The only remedy in such a situation would be full reinstatement with back pay. If the school district failed to prove the grounds that served as the basis for its dismissal decision, the arbitrator could not penalize the teacher in any way. But, because the statute permits an arbitrator to award reinstatement without back pay (thereby ordering an unpaid suspension), the statute must allow for situations where the arbitrator finds that there *244are grounds that could support discharge under the statute but that dismissal is too severe a penalty when measured against the best interests of the students and the need for elevating performance standards.
Finally, my view of the statute as empowering the arbitrator to review the discipline imposed even where the teacher engaged in conduct that could constitute grounds for dismissal is substantiated by the legislative history. In an earlier draft of legislation to amend G. L. c. 71, § 42, Governor William Weld proposed that an arbitrator could overturn dismissal decisions only in five specific situations and that the arbitrator could not “substitute his standards or judgments for those of the [school] principal.” 1992 House Doc. No. 5750, at 107. This proposal was not enacted. Rather, the legislation that passed delegated much more expansive powers to arbitrators. It requires the school district to prove that it had just cause for dismissal, while instructing the arbitrator to consider the students’ best interests and the need for elevating performance standards, and permits the arbitrator to award reinstatement, back pay, benefits, or some combination thereof, when the decision to dismiss the teacher, in the arbitrator’s judgment, was improper.
Applying that history to this case, here, the arbitrator could well conclude that given the teacher’s record, it was not in the students’ best interests to terminate his employment. And the issue of elevation of performance standards is irrelevant because no one ever questioned his performance as a teacher.4
2. Public policy. Contrary to the concurring opinion of Justice Ireland, I do not believe that the arbitration award reinstating Geller violates public policy. Ante at 237 (Ireland, J., concurring in the result). Beginning with our decision in Massachusetts Highway Dep’t, supra at 16-19, and later reaffirmed in BSI, supra at 604-605, we have enumerated three prerequisites before a party can establish that an arbitration award reinstating a discharged employee violates public policy. First, any such public policy must be “well defined and dominant,” as *245determined “by reference to the laws and legal precedents and not from general considerations of supposed public interests.” BSI, supra, quoting Massachusetts Highway Dep’t, supra at 16. Second, the conduct at issue cannot be disfavored in the abstract, but must be “disfavored conduct which is integral to the performance of employment duties.” BSI, supra at 605, quoting Massachusetts Highway Dep’t, supra at 17. Third, there must be a “showing that the arbitrator’s award reinstating the employee violates public policy to such an extent that the employee’s conduct would have required dismissal.” BSI, supra, citing Massachusetts Highway Dep’t, supra at 19. At a minimum, it is clear that the third prerequisite has not been met here, as there is no public policy that teachers’ employment must be terminated for the conduct at issue in this case.
My view that the arbitrator’s award did not violate public policy is consistent with prior decisions of this court and those of the Supreme Court of the United States. In Massachusetts Highway Dep’t, supra at 13-14, for example, an employee of the Massachusetts Highway Department was fired after State police found a loaded handgun with an obliterated serial number in his tool box. An arbitrator ordered that the employee be reinstated. Id. at 14. The department argued that the award should be vacated because it violated the public policy against the unauthorized possession of handguns. Id. We disagreed. Although the department had a written policy against the presence of weapons on work premises, the policy did not require that the employee be discharged. Id. at 20. We stated that, while the employee may have violated criminal statutes and the policies that the statutes embody, the award reinstating him did not. Id.
Thereafter, in BSI, supra, we applied the reasoning of the Massachusetts Highway Dep’t case to uphold an arbitration decision reinstating two BSI employees who had used their access to Department of Revenue records to examine tax records of certain sport celebrities and BSI managers. We determined that, although there was a “well-defined and dominant” public policy protecting confidential tax information and the employees’ conduct in accessing confidential tax records was integral and directly related to the performance of their employment du*246ties, there was no public policy requiring that such employees be dismissed. Id. at 606 (employees “violated public policies embodied by statutes protecting confidential tax information,” but “the collective bargaining contract did not require dismissal”).
Recently, in Eastern Associated Coal Corp. v. United Mine Workers, Dist. 17, 531 U.S. 57, 62-63 (2000) (hereinafter Eastern Associated Coal), the Supreme Court of the United States addressed the issue whether public policy requires vacation of an arbitration award reinstating a discharged employee. The Court stated that the critical question is “not whether [the employee’s conduct] itself violates public policy, but whether the agreement to reinstate him does so.” Id. See Boston Med. Ctr. v. Service Employees Int’l Union, Local 285, 260 F.3d 16 (1st Cir. 2001). The Court agreed “in principle, that courts’ authority to invoke the public policy exception is not limited solely to instances where the arbitration award itself violates” laws or legal precedents. Eastern Associated Coal, supra. The Court emphasized, however, that “the public policy exception is narrow and must satisfy the principles set forth in W.R. Grace and Misco.” Id.
Applying these principles to the case before it, the Court held that public policy considerations did not require the vacation of an arbitration award reinstating an employee truck driver who twice tested positive for drugs. Id. at 65-66. The Court concluded that there were several relevant policies as ascertained by reference to the laws and legal precedents but that the reinstatement award neither was contrary to public policy nor conflicted with any statute or regulation. Id. at 64-65. Because “[n]either Congress nor the Secretary [of Transportation] has seen fit to mandate the discharge of a worker who twice tests positive for drugs,” the Court “hesitate[d] to infer a public policy in this area that goes beyond the careful and detailed scheme Congress and the Secretary have created.” Id. at 67.
I believe that the reasoning of the Supreme Court’s decision in Eastern Associated Coal expresses the same policies and principles that we adopted in Massachusetts Highway Dep ’t and BSI and applies to the case before us today. It is undisputed that Geller’s conduct of “inappropriately touching] and yell[ing] at *247students” was undesirable, to be discouraged, and worthy of a penalty. However, the question for this court is not whether Geller’s behavior was wrong, but whether a “well-defined and dominant” public policy requires his discharge. In my view, the answer to that question is no.
Arbitration awards have been vacated on public policy grounds only in the most exceptional cases or where there is clear legislative intent requiring dismissal. “[E]xamples of arbitration results that so offend public policy that they should be set aside by a court are not readily to be found. This is not surprising. An arbitrator’s result may be wrong; it may appear unsupported; it may appear poorly reasoned; it may appear foolish. Yet it may not be subject to court interference. The offending arbitrator’s award which properly results in our setting it aside must be so offensive that one is to be seen only rarely.” BSI, supra at 604 n.4, quoting Delta Air Lines, Inc. v. Air Line Pilots Ass’n, Int’l, 861 F.2d 665, 670 (11th Cir. 1988), cert, denied, 493 U.S, 871 (1989).
In Plymouth v. Civil Serv. Comm’n, 426 Mass. 1, 3 (1997), for example, we upheld a police officer’s discharge for smoking cigarettes because personnel administration rules and a State statute that prohibited the officer from smoking required her discharge: “Any employee . . . who is found, after a hearing ... to have smoked any tobacco product . . . shall be terminated.” This is an expression of public policy that cannot be disregarded.
There is no such expression in this case. No public policy requires that a teacher be fired in these circumstances. See Massachusetts Highway Dep’t, supra at 19 (“If an award is permissible, even if not optimal for the furtherance of public policy goals, it must be upheld”). If the Legislature, which enacted a comprehensive statute, has not seen fit to mandate the dismissal of a teacher in this situation, then we should be extremely wary about inferring a public policy that goes beyond the legislative enactment. See BSI, supra at 604, quoting E.I. DuPont de Ne-mours & Co. v. Grasselli Employees Indep. Ass’n of E. Chicago, 790 F.2d 611, 615 (7th Cir.), cert, denied, 479 U.S. 853 (1986) (“because the public policy ‘doctrine allows courts to by-pass the normal heavy deference accorded to arbitration awards and *248potentially to “judicialize” the arbitration process, the judiciary must be cautious about overruling an arbitration award on the ground that it conflicts with public policy’”).
We have consistently adhered to the principle that there is a strong'public policy favoring arbitration. See BSI, supra at 603, quoting Massachusetts Highway Dep’t, supra at 16; Plymouth-Carver Regional Sch. Dist. v. J. Farmer & Co., 407 Mass. 1006, 1007 (1990). If this court is to continue applying that principle, it cannot simply espouse public policy as the ground for vacating arbitration decisions whenever it is unhappy with the arbitration result. We cannot purport to encourage arbitration and yet devise ways to undermine an arbitrator’s authority. The public policy exception should be applied only in those cases where there is a legislative or regulatory requirement of discharge.
Defining public policy is inherently a legislative, and not a judicial, function. See, e.g., Kennecott Utah Copper Corp. v. Becker, 195 F.3d 1201, 1207 (10th Cir. 1999), cert, denied, 531 U.S. 1035 (2000) (“determining public policy is a uniquely legislative endeavor, one not well suited to judicial resolution”). The Legislature here provided guidelines for the arbitrator to decide whether teacher dismissal would be warranted, but chose not to specify the circumstances under which teacher dismissal would be required. I therefore cannot conclude that the award reinstating Geller offends any “well-defined and dominant” public policy.
I would hold that there aré no statutory or public policy reasons for vacating the arbitrator’s award in this case and would affirm the decision of the Superior Court judge upholding the award of reinstatement.

I recognize that this language may have been included in part to restrict the occasions on which an arbitrator can overrule the school district on the *242theory that the school district ordinarily is in a better position to know what is in the students’ best interests and whether the objective of improving performance standards is being realized. On the other hand, the language used by the Legislature is general, and the most reasonable interpretation of it is that the arbitrator should be considering these criteria and then taking them into account in determining whether to agree with the school district or to overrule it.


Justice Cordy’s opinion recognizes that an arbitrator is required to “consider the best interests of the pupils in the district and the need for elevation of performance standards,” but it offers no suggestion as to how an arbitrator is to fulfil such a requirement if he or she is limited to reviewing only whether grounds for dismissal exist. Ante at 235 (Cordy, J.' concurring). At one point, the opinion presumes that the students’ best interests are relevant when they support a decision to discharge a teacher. Ante at 235 (Cordy, J., concurring) (students’ “stake in the dismissal of inadequate teachers must . . . be specifically taken into account”). Then, when discussing the arbitrator’s statement that it was in the students’ best interests to retain Geller, the opinion concludes that it is not necessary to decide how to treat such a statement because the arbitrator exceeded his authority by making it. Ante at 236 (Cordy, J., concurring). In my view, an arbitrator can only satisfy the requirement that he or she consider the students’ best interests and the need for elevating performance standards by determining when such considerations support a dismissal decision and when they call for a penalty, if any, that is less severe.


In a footnote, Justice Cordy’s opinion suggests that if the misconduct at issue is “minor,” although in theory falling under one of the enumerated grounds for dismissal, an arbitrator could modify a dismissal decision without exceeding the scope of his or her authority. See ante at 231 n.7 (Cordy, J., concurring). This is inconsistent with the opinion’s conclusion that an arbitrator cannot review the penalty once he or she determines that the school district has established grounds that could support a dismissal decision.


As the arbitrator here clearly considered the students’ best interests and did not need to consider the elevation of performance standards, I do not address a case where the arbitrator refused to consider these interests and standards when such considerations were relevant to the dismissal decision.